FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 07-30274
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-05-60072-ALA
CASEY DALE MAYER,
                                             OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
                for the District of Oregon
         Ann L. Aiken, District Judge, Presiding

                  Argued and Submitted
              May 5, 2008—Portland, Oregon

                    Filed June 30, 2008

    Before: Richard C. Tallman, Richard R. Clifton, and
             N. Randy Smith, Circuit Judges.

               Opinion by Judge N.R. Smith




                           7729
7732             UNITED STATES v. MAYER


                      COUNSEL

Craig E. Weinerman, Assistant Federal Public Defender,
Eugene, Oregon, for the defendant-appellant.

Frank R. Papagni, Jr., Assistant United States Attorney,
Eugene, Oregon, for the plaintiff-appellee.
                       UNITED STATES v. MAYER                        7733
                              OPINION

N.R. SMITH, Circuit Judge:

   The district court properly denied Casey Dale Mayer’s
motion to suppress, because (1) officers had probable cause
to believe that Mayer lived at the residence they searched and
(2) the conditions of his probation authorized the search. We
also hold that the district court properly found that Mayer’s
prior conviction for first-degree burglary in Oregon was a
predicate “violent felony” under the residual clause of the
Armed Career Criminal Act (“ACCA”). In the ordinary case,
conduct falling within Oregon’s first degree burglary statute
presents a serious possibility of risk of physical injury to oth-
ers. Lastly, the district court properly concluded that Mayer’s
two prior drug convictions were “serious drug offenses” under
the ACCA because Mayer’s offenses involved manufacturing
and delivering marijuana and Oregon law prescribes a maxi-
mum term of imprisonment of ten years or more for such
offenses. We have jurisdiction under 28 U.S.C. § 1291. We
affirm.

                          BACKGROUND

I.       Factual Background

   In February 2004, Mayer was on both post-prison supervi-
sion and probation as a result of two convictions for drug-
related offenses.1 Mayer’s probation record indicated that he
had lived at 103 Hansen Lane since September 2000. On
     1
    Mayer was serving post-prison supervision for a conviction, entered on
October 8, 2001, in the Circuit Court of the State of Oregon for Lane
County of: (i) unlawful manufacture of a controlled substance, (ii) deliv-
ery of marijuana for consideration, (iii) unlawful possession of a con-
trolled substance, and (iv) felon in possession of a firearm. Mayer was
sentenced to probation for a conviction, entered on February 2, 2004, in
the same court for: (i) unlawful manufacture of a controlled substance, and
(ii) unlawful delivery of a controlled substance.
7734                UNITED STATES v. MAYER
August 26, 2003, Mayer informed his Parole and Probation
Officer, Melinda Rauch, that he had moved temporarily to a
new residence located at 605 Davis Street. Between August
2003 and February 2004, Rauch met with Mayer twice at 605
Davis Street.

   On February 24, 2004, one of Mayer’s former neighbors
from Hansen Lane called Rauch. He informed her that Mayer
was again living at 103 Hansen Lane and was likely selling
drugs out of the house. Rauch drove by 103 Hansen Lane on
several occasions; however, she was not able to personally
verify the caller’s information.2 In April 2004, Mayer
absconded from probation and post-prison supervision, and
two warrants were issued for his arrest.

   On December 28, 2004, Parole and Probation supervisor
Susan McFarland received an anonymous phone call from a
man who refused to identify himself. The man stated (a) that
“absconded parolee Casey Mayer” was at 103 Hansen Lane,
(b) that he was certain that Mayer had a firearm, and (c) that
Mayer was probably growing marijuana. The man expressed
fear that Mayer would kill him if Mayer found out that he had
called the probation department. He also indicated that Mayer
would try to escape out of the back of the house if probation
officers knocked on the front door.

   McFarland’s practice was to use the probation department’s
database to verify the information from an anonymous caller.
McFarland used the database to check Mayer’s listed address,
prior contacts and convictions, outstanding warrants, and to
assess his dangerousness. McFarland also called Rauch, who
advised her that there was a high likelihood that Mayer would
have weapons in the house and that he would resist arrest.
  2
  Rauch could not recall the dates on which she attempted to locate
Mayer.
                    UNITED STATES v. MAYER                   7735
   McFarland and four other Parole and Probation officers
then went to 103 Hansen Lane to execute the two outstanding
arrest warrants. When they arrived, McFarland positioned two
officers at the front door and sent two other officers to the rear
of the house (where the officers entered Mayer’s backyard
through an open gate) to block the suspected escape route and
to cover for the other officers. McFarland then noticed a man
and a woman standing directly across the street. When
McFarland approached the couple, the man told McFarland
that Mayer lived at 103 Hansen Lane, that Mayer lived by
himself, and that he had noticed a lot of people going in and
out of the house.

   McFarland returned to join the officers at the front of the
house, who were pounding on the front door and identifying
themselves loudly and repeatedly. Although the officers heard
someone moving around in the house and the sounds of a tele-
vision coming from inside the house, no one answered the
door.

   McFarland then went to the back of the house to check on
the other two officers. While in the backyard, she observed an
18-inch gap in the backyard fence, which she believed to be
the escape route described by the anonymous caller. McFar-
land also observed a bright light emanating from a plastic vent
in the house’s foundation, and she heard a loud electrical
buzzing noise coming from behind the vent. McFarland
peeked through a slit in the vent, saw a marijuana plant, and
smelled marijuana.

   While McFarland was at the back of the house, one of the
officers (positioned at the front of the house) heard sounds
coming from the attic and called the sheriff’s department to
request back-up assistance. When the sheriff’s deputies
arrived, McFarland told Deputy Sheriff Eric Franklin about
her observations at the rear of the house. Franklin positioned
himself at the back of the house, outside of the fence. Franklin
had a photograph of Mayer that he handed through the slats
7736               UNITED STATES v. MAYER
in the fence to Deputy Sheriff David Thomas, who was sta-
tioned in the backyard. Thomas told Franklin that he had seen
Mayer inside of the house. Franklin then crossed the fence
and went into the backyard, where he observed a marijuana
plant, smelled the odor of growing marijuana, and saw a PVC
pipe consistent with a hydroponic marijuana growing opera-
tion.

   Approximately 1.5 hours after the probation officers
arrived, Mayer and his brother came out of the house. Mayer
admitted that there was marijuana growing inside the house,
but denied the presence of firearms. He also refused to con-
sent to a search of the residence.

   Deputy Marvin Combs then applied for, and obtained, a
search warrant based on information that Franklin provided
over the telephone. The subsequent search revealed mari-
juana, items associated with growing marijuana, a .45 caliber
pistol in the attic, and a box of .45 caliber ammunition in the
bedroom.

II.    Procedural History

   On July 21, 2005, Mayer was indicted for being a felon in
possession of a firearm and ammunition, in violation of 18
U.S.C. § 922(g)(1), as enhanced under the ACCA. On
November 18, 2005, Mayer filed a motion to suppress the
firearm. On March 8, 2006, following a suppression hearing,
the district court denied the motion. On June 30, 2006, Mayer
entered a conditional guilty plea pursuant to Federal Rule of
Criminal Procedure 11(a)(2), expressly reserving in writing
the right to appeal the denial of his suppression motion.

  The government argued that the district court should
enhance Mayer’s sentence under the ACCA, because Mayer
had one prior conviction for a violent felony and two prior
convictions for serious drug offenses. The ACCA imposes a
special mandatory 15-year prison term upon felons who
                   UNITED STATES v. MAYER                7737
unlawfully possess a firearm and who also have three or more
previous convictions for “ ‘a violent felony or a serious drug
offense.’ ” United States v. Jennings, 515 F.3d 980, 987 (9th
Cir. 2008) (quoting 18 U.S.C. § 924(e)(1)). On July 13, 2007,
following a sentencing hearing, the district court determined
that Mayer’s prior convictions were qualifying offenses under
the ACCA, and sentenced Mayer to 180 months imprison-
ment, followed by five years of supervised release.

               STANDARDS OF REVIEW

   We review de novo a district court’s denial of a motion to
suppress. United States v. Lopez, 474 F.3d 1208, 1212 (9th
Cir. 2007). We review a district court’s underlying factual
findings for clear error. Id. We may affirm the denial of a
motion to suppress “on any basis fairly supported by the
record.” United States v. Todhunter, 297 F.3d 886, 889 (9th
Cir. 2002) (internal quotation marks omitted). We also review
de novo whether a prior conviction is a predicate felony under
the ACCA. United States v. Grisel, 488 F.3d 844, 846 (9th
Cir. 2007) (en banc).

                       DISCUSSION

I.   Motion to Suppress

   Mayer first argues that the officers illegally entered his
backyard and that, consequently, their observations of crimi-
nal activity were tainted. Mayer therefore contends that the
officers’ observations while in his backyard were improperly
included in the affidavit supporting the search warrant. We
disagree.

   [1] In determining whether a search is reasonable, we
examine the “totality of the circumstances” in a “common-
sense” manner. United States v. Diaz, 491 F.3d 1074, 1078
(9th Cir. 2007). Because probationers enjoy only a “condi-
tional liberty properly dependent on observance of special
7738                UNITED STATES v. MAYER
[probation] restrictions,” states may constitutionally permit
probation officers to conduct searches without a warrant and
with less than probable cause. Griffin v. Wisconsin, 483 U.S.
868, 873-880 (1987) (alteration in original) (quoting Mor-
rissey v. Brewer, 408 U.S. 471, 480 (1972)). Thus, warrant-
less searches of probationers’ residences are permissible
under the Fourth Amendment when they are authorized by a
condition of probation and supported by reasonable suspicion
of criminal activity. United States v. Knights, 534 U.S. 112,
121-22 (2001).

   [2] Even though officers only entered Mayer’s backyard
during the probation search, the conditions of Mayer’s proba-
tion authorized a warrantless search of his entire residence.
One condition of Mayer’s probation was that he “[p]ermit the
probation officer to visit [him] or [his] work site or residence
and to conduct a walk-through of the common areas and of
the rooms in the residence occupied by or under [his] con-
trol.” Another condition was that he had to “[c]onsent to the
search of person, vehicle or premises upon . . . request . . . if
the supervising officer has reasonable grounds to believe that
evidence of a violation will be found.”

  [3] There is no doubt that the Parole and Probation officers
had a “reasonable suspicion” of criminal activity. Parole and
Probation officers received two phone calls — one from a
neighbor and one from an anonymous source — in which the
callers reported that Mayer was selling marijuana, and that he
was in possession of a firearm.

   [4] Before law enforcement officers may conduct a war-
rantless probation search, however, they must also have prob-
able cause to believe that the probationer actually lives at the
residence searched. See United States v. Howard, 447 F.3d
1257, 1262 (9th Cir. 2006); Motley v. Parks, 432 F.3d 1072,
1079-80 (9th Cir. 2005) (en banc). In Illinois v. Gates, 462
U.S. 213, 233-34, 243-46 (1983), the Supreme Court held that
probable cause may be established based on a tip from an
                    UNITED STATES v. MAYER                  7739
anonymous informant if there are sufficient indicia of reliabil-
ity. Such indicia include the informant’s history of providing
accurate information on previous occasions, a detailed
description of the alleged wrongdoing that the informant wit-
nessed first-hand, the provision of details not easily obtained
or predicted, or the police’s ability to corroborate the informa-
tion. Id.

   [5] The district court correctly determined that the officers
had probable cause to believe that Mayer resided at 103 Han-
sen Lane on the day of the search. First, Mayer had previously
resided at the Hansen Lane address, providing some basis for
the officers to believe that he might be residing there again.
When Mayer reported his change of address to the Davis
Street address, he indicated that the move was “temporary.”
The fact that Mayer had absconded from probation presum-
ably meant that Rauch had been unable to locate Mayer at the
Davis Street address.

   [6] Second, in February 2004, one of Mayer’s Hansen Lane
neighbors called Rauch to report that Mayer was residing at
103 Hansen Lane and likely selling drugs from the residence.
Although this information was provided by an informant,
Rauch testified that she knew the neighbor’s name and
address, had known him for a long time, and trusted him. The
information provided by the neighbor was consistent with
Mayer’s previous convictions for marijuana offenses, and it
tended to show that Mayer was living at the Hansen Lane
address. See Gates, 462 U.S. at 243-45.

  [7] Third, on the day of the search, McFarland received an
anonymous phone call informing her that Mayer could be
found at 103 Hansen Lane. The caller knew that Mayer had
absconded from probation, believed Mayer had a gun and a
marijuana growing operation, and knew about a possible
escape route through the backyard. These facts were arguably
specific details not readily known by the public, and they
were corroborated by Mayer’s previous residence at 103 Han-
7740                    UNITED STATES v. MAYER
sen Lane, his history of marijuana and firearms offenses, the
fact that he had actually absconded from parole, and McFar-
land’s subsequent observation of a possible escape route. See
id. at 234, 243-45.

   [8] Finally, before McFarland entered the backyard of 103
Hansen Lane, a man who lived directly across the street told
her that Mayer lived there alone. This provided further cor-
roboration that Mayer was actually living at the Hansen Lane
address.3 Thus, under the totality of the circumstances, the
officers had probable cause to believe that Mayer was living
at 103 Hansen Lane on the date of the search. Accordingly,
we hold that the district court correctly ruled that the officers’
warrantless entry into Mayer’s backyard did not violate his
Fourth Amendment rights, and the officers’ observations of
criminal activity were properly included in the affidavit sup-
porting the search warrant.

   We next turn to Mayer’s argument that the district court
erred by failing to suppress the firearm found in his residence.
As discussed above, the officers could have conducted a con-
stitutionally permissible warrantless search of Mayer’s entire
residence. The officers, however, went an extra step and
obtained a search warrant before entering Mayer’s residence.
“A search warrant, to be valid, must be supported by an affi-
davit establishing probable cause.” United States v. Jawara,
474 F.3d 565, 582 (9th Cir. 2007) (internal quotation marks
   3
     Mayer asserts that the district court should not have relied on this infor-
mation because, by the time that McFarland spoke with the neighbor,
other officers had already entered the backyard and made tainted observa-
tions of the marijuana growing operation. That argument is not persuasive,
however, because the affidavit for the search warrant was based only on
information provided by McFarland (who at that point in time had not yet
entered the backyard or talked to any officer who had), and Deputies
Franklin and Thomas (who were not yet at the scene). See Segura v.
United States, 468 U.S. 796, 814-15 (1984) (holding that evidence
obtained by officers prior to their illegal entry was not subject to exclu-
sion).
                   UNITED STATES v. MAYER                  7741
omitted) (quoting United States v. Stanert, 762 F.2d 775, 778
(9th Cir. 1985)).

   [9] Even if the conditions of Mayer’s probation had not
authorized the search of his residence, the totality of the cir-
cumstances indicate that the search warrant was supported by
probable cause. See Gates, 462 U.S. at 230-31. The affidavit
supporting the search warrant established that, in Mayer’s
backyard, officers had heard a loud buzzing noise, observed
growing marijuana, smelled the odor of growing marijuana,
and saw a PVC pipe consistent with a hydroponic marijuana
growing operation. Although these observations alone suffi-
ciently established probable cause for the search warrant, they
also corroborated the information received by Parole and Pro-
bation officers from informants, further supporting probable
cause. Additionally, Mayer admitted that there was marijuana
in the house after he and his brother came outside. The district
court therefore properly held that the search of Mayer’s resi-
dence did not violate the Fourth Amendment, and properly
denied Mayer’s motion to suppress the firearm.

II.    Predicate Offenses Under the ACCA

   [10] “The Armed Career Criminal Act imposes a special
mandatory 15-year prison term upon felons who unlawfully
possess a firearm and who also have three or more previous
convictions for committing certain drug crimes or ‘violent
felon[ies].’ ” Begay v. United States, 128 S. Ct. 1581, 1583
(2008) (brackets in original) (quoting 18 U.S.C. § 924(e)(1)).
The district court held that Mayer’s prior burglary conviction
was a “violent felony” under the ACCA, and that Mayer’s
other two prior convictions were “serious drug offenses”
under the ACCA.

  A.    Mayer’s Burglary Conviction

   [11] Mayer argues that the district court erred by holding
that his 1994 Oregon conviction for first-degree burglary
7742                UNITED STATES v. MAYER
qualified as a predicate “violent felony.” The ACCA defines
a “violent felony” as any crime punishable by imprisonment
of more than a year that: (i) has as an element the use,
attempted use, or threatened use of physical force against the
person of another; or (ii) is burglary, arson, or extortion,
involves use of explosives, or otherwise involves conduct that
presents a serious potential risk of physical injury to another.
See 18 U.S.C. § 924(e)(2)(B).

   [12] To determine whether Mayer’s state conviction for
burglary constitutes generic “burglary” under the ACCA, we
first apply the categorical approach set forth in Taylor v.
United States, 495 U.S. 575, 599-602 (1990). Under the cate-
gorical approach, we look only to the state’s statutory defini-
tion of the crime, and not to the specific conduct underlying
the conviction. See United States v. Wenner, 351 F.3d 969,
972 (9th Cir. 2003). A state conviction is a predicate “burgla-
ry” offense if it has “the basic elements of unlawful or unpriv-
ileged entry into, or remaining in, a building or structure, with
intent to commit a crime.” Taylor, 495 U.S. at 599.

   Under Oregon law, a person commits first-degree burglary
if he

    violates [the second degree burglary statute] and the
    building is a dwelling, or if in effecting entry or
    while in a building or in immediate flight therefrom
    the person: (a) Is armed with a burglary tool or theft
    device . . . or a deadly weapon; (b) Causes or
    attempts to cause physical injury to any person; or
    (c) Uses or threatens to use a dangerous weapon.

Or. Rev. Stat. § 164.225(1). A person commits second-degree
burglary if he “enters or remains unlawfully in a building with
intent to commit a crime therein.” Or. Rev. Stat. § 164.215(1).
A “building” is, “in addition to its ordinary meaning . . . any
booth, vehicle, boat, aircraft or other structure adapted for
overnight accommodation of persons or for carrying on busi-
                    UNITED STATES v. MAYER                  7743
ness therein.” Or. Rev. Stat. § 164.205(1). A “dwelling” in
Oregon is defined as a “building which regularly or intermit-
tently is occupied by a person lodging therein at night,
whether or not a person is actually present.” Or. Rev. Stat.
§ 164.205(2).

   [13] Oregon Revised Statutes section 164.225 is therefore
broader than the definition of generic burglary because the
statute does not limit burglary to “building[s] or structure[s],”
but also includes non-structures (such as booths, vehicles,
boats, and aircraft) that are regularly or intermittently used as
lodgings. Cf. Taylor, 495 U.S. at 599. Although we held in
United States v. Hunt, 925 F.2d 1181 (9th Cir. 1991), that
first-degree burglary under Oregon Revised Statutes section
164.225 was categorically a generic burglary, Hunt has been
undermined by our subsequent en banc opinion in United
States v. Grisel, 488 F.3d 844 (9th Cir. 2007) (en banc).

   [14] In Grisel, we held that Oregon’s second-degree bur-
glary statute defined burglary more broadly than the generic
definition because it included entries into booths, vehicles,
boats, or aircraft. See id. at 850-52. In so holding, we
explained that, in Taylor, the Supreme Court made clear that
the generic term “building or structure” was limited to struc-
tures designed for occupancy and intended for use in one
place. See Grisel, 488 F.3d at 848-49. In Grisel, we also
expressly overruled prior cases, including United States v.
Sweeten, 933 F.2d 765 (9th Cir. 1991), which had held that
non-buildings (such as vehicles) adapted for overnight accom-
modation qualified as generic “building[s] or structure[s].” Id.
at 851 n.5. Although our en banc opinion in Grisel did not
expressly overrule Hunt, the two cases are irreconcilable
because Oregon’s first-degree burglary statute also encom-
passes Oregon’s second-degree burglary statute. Thus, first
degree burglary in violation of Oregon Revised Statutes sec-
tion 164.225 does not categorically satisfy the generic defini-
tion of burglary. See Or. Rev. Stat. §§ 164.205(1)-(2),
164.225(1).
7744                    UNITED STATES v. MAYER
   [15] As discussed, the ACCA enumerates four violent felo-
nies as predicate offenses for the fifteen year minimum sen-
tence: burglary, arson, extortion, and offenses involving the
use of explosives. See 18 U.S.C. § 924(e)(2)(B)(ii). A non-
enumerated offense, however, may categorically qualify as a
predicate violent felony under the ACCA’s “residual clause”4
if it “otherwise involves conduct that presents a serious poten-
tial risk of physical injury to another,” and is similar to an
enumerated predicate felony. Id.; see Begay, 128 S. Ct. at
1585-86.

   We apply the categorical approach to determine whether an
offense poses a serious potential risk of physical injury. See
James v. United States, 127 S. Ct. 1586, 1593-94 (2007). Our
inquiry is not whether “every conceivable factual offense cov-
ered by a statute” presents a serious potential risk of physical
injury, but rather whether, “in the ordinary case” conduct fall-
ing within the state statute presents such a risk. Id. at 1597.
In the context of state burglary statutes, the Supreme Court
explained:

      The main risk of burglary arises not from the simple
      physical act of wrongfully entering onto another’s
      property, but rather from the possibility of a face-to-
      face confrontation between the burglar and a third
      party — whether an occupant, a police officer, or a
      bystander — who comes to investigate. That is, the
      risk arises . . . from the possibility that an innocent
      person might appear while the crime is in progress.

Id. at 1594-95.

   The Supreme Court has rejected arguments that canons of
statutory construction require an interpretation of the residual
clause that only allows burglary to qualify as a violent felony
  4
    This circuit also refers to the “residual” clause as the “catchall” clause
or the “otherwise” clause. Jennings, 515 F.3d at 990.
                       UNITED STATES v. MAYER                         7745
under the residual clause if it constitutes generic burglary
under the Taylor definition. In James, the Supreme Court
explained that the residual clause may “cover conduct that is
outside the strict definition of, but nevertheless similar to,
generic burglary.” James, 127 S. Ct. at 1600 (citing Taylor,
495 U.S. at 600 n.9).5 The Court has explained that Congress
did not intend the enumerated offenses in the ACCA to be an
exhaustive list of qualifying predicate offenses, reasoning that
Congress singled out the enumerated offenses because,
despite technically being property offenses, they often created
a significant risk of bodily injury. See James, 127 S. Ct. at
1592-93. Most recently, the Supreme Court has explained that
the four enumerated felonies in § 924(e)(2)(B)(ii) “illustrate
the kinds of crimes that fall within the [ACCA’s] scope.”
Begay, 128 S. Ct. at 1585. Although the ACCA does not
cover “every crime that presents a serious potential risk of
physical injury to another,” it does cover crimes “similar” to
the ACCA’s listed examples. Id. (internal quotation marks
omitted).

   The analysis turns on both the plain language of state stat-
utes and how state courts actually apply them. See James, 127
  5
    We previously declined to adopt an interpretation of the residual clause
under the categorical approach or the modified categorical approach to
cover offenses that were similar to an enumerated offense, because such
an interpretation would render the ACCA’s inclusion of the enumerated
offenses in the same section to be “surplusage.” United States v. Fish, 368
F.3d 1200, 1204 (9th Cir. 2004) (noting that an interpretation of “the
catchall clause under the categorical approach to cover possession of a
‘destructive device’ . . . or under the modified categorical approach to
cover possession of a ‘pipe bomb,’ would render the provision’s specific
inclusion of ‘use of explosives’ in the same section surplusage”). We now
find, however, that the Supreme Court’s explanation of the residual clause
in James allows such an interpretation as it pertains to the enumerated
predicate offenses. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir.
2003) (en banc) (holding that a three-judge panel may overrule the deci-
sion of another panel if there is intervening Supreme Court case law that
is “clearly irreconcilable”).
7746                   UNITED STATES v. MAYER
S. Ct. at 1594.6 Mayer’s argument that Oregon’s definition of
burglary does not categorically pose a serious potential risk of
physical injury, because a person may commit the offense in
ways that pose little or no risk of face-to-face confrontation,
is unpersuasive. A person could theoretically be convicted
under section 164.225 based on facts that seem inherently
non-confrontational, such as by entering a building that is not
adapted for overnight accommodation or business (e.g., an
abandoned structure), while in possession of a burglary tool
or theft device. See State v. Warner, 298 Or. 640 (1985) (first-
degree burglary conviction for breaking into a locked barn
with a metal signpost was reversed on the ground that the
signpost was not a “burglary tool or theft device”). It is
unlikely, under those facts, that the burglar would have a face-
to-face confrontation with an occupant of the building, since
there are no occupants. It is therefore possible to imagine a
scenario in which a violation of Oregon Revised Statutes sec-
tion 164.225 does not pose a realistic risk of confrontation or
injury, as it is in all burglary cases.

   [16] The Supreme Court, however, has made it clear that
the risk of face-to-face confrontation stems not only from
encountering the occupant of a building, but also from — for
example — a police officer or bystander who comes to inves-
tigate. See James, 127 S. Ct. at 1594-95. Additionally, the law
does not require “every conceivable factual offense covered
by a statute” to present a serious potential risk of physical
injury. Id. at 1597. Most of the cases applying Oregon
Revised Statutes section 164.225 involve entries into places
  6
    It is not clear how narrowly Congress intended the residual clause to
be interpreted. See James, 127 S. Ct. at 1591-93 (explaining that neither
the plain language of the residual clause nor its legislative history sup-
ported a narrow interpretation); see also Taylor, 495 U.S. at 588-90, 596-
99 (explaining that, in enacting the ACCA, Congress was concerned with
offenses that created an inherent potential for harm to people). But cf.
Begay, 128 S. Ct. at 1586 (explaining that Congress did not intend the
residual clause to cover every offense that involved a substantial risk of
physical force against the person or property of another).
                       UNITED STATES v. MAYER                         7747
that are occupied, or are likely to be occupied, by people. See,
e.g., State v. Kautz, 39 P.3d 937 (Or. Ct. App. 2002) (entry
into workshop located near victims’ home); State v. Sigman,
919 P.2d 45 (Or. Ct. App. 1996) (entry into occupied motor
home); State v. McDonald, 712 P.2d 163 (Or. Ct. App. 1986)
(entry into a travel trailer parked in the owner’s driveway);
State v. Spencer, 545 P.2d 611 (Or. Ct. App. 1976) (entry into
a fishing vessel; defendant conceded that the vessel was a dwell-
ing).7 The risk of a physical confrontation resulting from a
burglar’s entry in these cases is comparable to that posed by
a burglar’s entry into a generic “building or structure.” See
James, 127 S. Ct. at 1594-95. A burglar’s entry also typically
involves, much like generic burglary, the kind of “purposeful,
violent, and aggressive conduct” that makes it more likely that
the “offender, later possessing a gun, will use the gun deliber-
ately to harm a victim.” Begay, 128 S. Ct. at 1586.

   [17] Under Oregon Revised Statutes section 164.235(2), a
“burglary tool or theft device” is by definition a very danger-
ous object.8 Therefore, even if there is a reduced risk of physi-
cal confrontation (e.g., because the building is abandoned), if
a confrontation does occur then there is a serious potential
risk that it will result in physical injury to another. See United
States v. Rendon-Duarte, 490 F.3d 1142, 1147 (9th Cir. 2007)
(explaining that “conduct involving a dangerous instrument
  7
     There is, however, no case law narrowing the statute to require entry
into a place likely to be occupied by a person. Cf. James, 127 S. Ct. at
1594 (concluding that although the statutory language of Florida’s
attempted burglary statute was broad, the Florida courts had considerably
narrowed it to require an overt act, rather than merely preparatory activity
that posed no real danger of harm to others).
   8
     Oregon Revised Statutes section 164.235(2) defines a “burglary tool or
theft device” as “an acetylene torch, electric arc, burning bar, thermal
lance, oxygen lance or other similar device capable of burning through
steel, concrete or other solid material, or nitroglycerine, dynamite, gun-
powder or any other explosive, tool, instrument or other article adapted or
designed for committing or facilitating a forcible entry into premises or
theft by a physical taking”.
7748                   UNITED STATES v. MAYER
create[s] significant risks of bodily injury or confrontation
that might result in bodily injury” (brackets in original) (inter-
nal quotation marks omitted)).

   For these reasons, the district court did not err by determin-
ing that first-degree burglary under Oregon Revised Statutes
section 164.225 is categorically a “violent felony” under the
ACCA’s residual clause.9 Although our interpretation of the
residual clause encompasses state statutes that define burglary
more broadly than generic burglary, we do not intend to sub-
sume offenses in which there is little risk of physical injury.
The Supreme Court limited the scope of the residual clause to
encompass only those felonies that — in addition to present-
ing a serious potential risk of physical injury — are similar to
the four enumerated felonies and that involve the “deliberate
kind of behavior associated with violent criminal use of fire-
arms.” Begay, 128 S. Ct. at 1587.

  [18] We therefore hold that first-degree burglary under
Oregon Revised Statutes section 164.225 categorically poses
  9
   The district court did not rule on whether Mayer’s first-degree burglary
conviction was generic burglary under the modified categorical approach.
We generally adopt a modified categorical approach once a determination
has been made that an offense does not categorically qualify as a crime of
violence. See Shepard v. United States, 544 U.S. 13, 26 (2005). We then
expand the inquiry to include “the terms of the charging document, the
terms of a plea agreement or transcript of colloquy between judge and
defendant in which the factual basis for the plea was confirmed by the
defendant, or to some comparable judicial record of this information.” Id.
We have previously concluded “that generally the modified categorical
approach may be applied in determining whether a conviction qualifies as
a violent felony under § 924(e)(2)(B)(ii)’s ‘otherwise’ clause . . . [even
though] we have expressed doubt [in the past] as to whether the modified
categorical approach applies to the catchall clause in U.S.S.G. § 4B1.2(a),
as well as in § 924(e)(2)(B)(ii).” Jennings, 515 F.3d at 990. Although we
may affirm on any ground supported by the record, see United States v.
Cortez-Arias, 403 F.3d 1111, 1114 n.7 (9th Cir. 2005), we find that an
analysis of the modified categorical approach is unnecessary due to our
determination that the offense categorically qualifies as a crime of vio-
lence under the residual clause.
                      UNITED STATES v. MAYER                      7749
a serious potential risk of physical injury to people present in
a dwelling at the time of a burglary, and to people in the
immediate area of a building if a confrontation does occur.
The risk of potential injury due to a face-to-face confrontation
between the burglar and a third party is not lessened simply
because, under Oregon law, the dwelling does not have to be
a generic “building” or “structure,” or because the offense
does not necessarily involve fleeing the scene of a burglary.
“[I]n the ordinary case,” a violation of Oregon Revised Stat-
utes section 164.225 will involve conduct that presents a seri-
ous potential risk of physical injury to another, in a manner
similar to generic burglary. James, 127 S. Ct. at 1597; see
Begay, 128 S. Ct. at 1584-85. Interpreting the ACCA’s resid-
ual clause to include Oregon Revised Statutes section 164.225
does not therefore extend its coverage in an unlimited manner.

  B.    Mayer’s Prior Drug Convictions

   The ACCA defines a “serious drug offense” as “an offense
under State law, involving manufacturing, distributing, or
possessing with intent to manufacture or distribute, a con-
trolled substance . . . for which a maximum term of imprison-
ment of ten years or more is prescribed by law.” 18 U.S.C.
§ 924(e)(2)(A)(ii) (emphasis added). Mayer contends that his
two prior Oregon convictions for unlawful manufacture and
delivery of marijuana were not “serious drug offenses” under
the ACCA, because Oregon law does not “prescribe” a maxi-
mum term of imprisonment of ten years or more for those
offenses. Mayer reasons that, although the statutory maximum
sentence for these offenses is more than ten years,10 the maxi-
mum sentence that may actually be imposed under Oregon’s
sentencing guidelines is only 90 months.
  10
    Under Oregon Revised Statutes sections 161.605(1), 475.840(1)(a),
and 475.856(2), the statutory maximum sentence for manufacture or deliv-
ery of marijuana is 20 years. Although Mayer’s indictments for these
offenses refer to violations of Oregon Revised Statutes section 475.992,
that provision was subsequently renumbered.
7750                   UNITED STATES v. MAYER
   [19] Mayer’s argument is foreclosed by United States v.
Parry, 479 F.3d 722 (9th Cir. 2007).11 In Parry, we held that,
for purposes of determining whether a prior drug conviction
is a “serious drug offense” under the ACCA, the maximum
sentence “prescribed by law” is that which is set forth by the
statute of conviction, and not by the state sentencing guide-
lines. Id. at 724-26; see also United States v. Murillo, 422
F.3d 1152, 1155 (9th Cir. 2005) (holding that, for purposes of
determining whether a state criminal conviction is a crime
punishable by a term exceeding one year under 18 U.S.C.
§ 922(g)(1), the maximum sentence is defined by the state
criminal statute, not the maximum possible sentence that
could have been imposed on the defendant under the state’s
sentencing guidelines). We expressly rejected the statutory
construction argument that Mayer now raises, explaining:

       It is true that 18 U.S.C. § 922(g) requires that the
       predicate offense be “punishable by imprisonment
       for a term exceeding one year,” while ACCA
       requires, for a “serious drug offense,” a “maximum
       term of imprisonment of ten years or more” as “pre-
       scribed by law,” 18 U.S.C. § 924(e)(2)(A)(ii).
       Although the phrasing differs slightly, we conclude
       that neither formulation suggests that we look to sen-
       tencing guidelines to the exclusion of the statutes. If
       anything, “punishable” would appear to point more
       specifically to time spent in prison, while “pre-
       scribed by law” would appear to point more to the
       statute. If the former phrase requires that we use the
       statutory maximum, a fortiori, the latter phrase does
       too.
  11
    The defendant in Parry argued, similar to Mayer in this case, that
“under the Oregon Sentencing Guidelines, no defendant could ever be sen-
tenced to 10 years in prison for delivery or manufacture of a Schedule II
controlled substance . . . regardless of his criminal history. Instead, the
maximum sentence for that crime under the guidelines is 90 months.” 479
F.3d at 724.
                   UNITED STATES v. MAYER                 7751
Parry, 479 F.3d at 726.

   Although Mayer contends that Parry was wrongly decided,
it is clear that Parry is controlling precedent in our circuit.
See, e.g., United States v. Crampton, 519 F.3d 893, 899 (9th
Cir. 2008) (holding that Parry foreclosed the defendant’s
argument that the maximum sentence “prescribed by law”
was the lower maximum sentence under Oregon’s sentencing
guidelines); United States v. Ankeny, 502 F.3d 829, 839 (9th
Cir. 2007) (same). Even if we agreed with Mayer that Parry
was wrongly decided, a three-judge panel may not overrule
the decision of another panel in the absence of intervening
Supreme Court case law that is “clearly irreconcilable.” Mil-
ler, 335 F.3d at 900.

   [20] Because Oregon law prescribes a maximum sentence
of ten years or more for Mayer’s prior convictions for unlaw-
ful manufacture and delivery of marijuana, the district court
did not err by finding that those convictions were “serious
drug offenses” under the ACCA. See 18 U.S.C. § 924(e)(2)
(A)(ii). Accordingly, the district court correctly imposed the
ACCA’s mandatory fifteen year sentence, because Mayer was
a felon having three or more previous convictions for “a vio-
lent felony or a serious drug offense.” See Jennings, 515 F.3d
at 987.

                      CONCLUSION

  We affirm the district court’s denial of Mayer’s motion to
suppress. We also affirm the district court’s imposition of the
ACCA’s mandatory fifteen year minimum sentence.

  AFFIRMED.